CAMPBELL, Acting Chief Judge.
Appellant challenges his judgment and sentence for two counts of theft and one count of robbery. He was originally charged with three counts of robbery, but on two of the counts was found guilty of the lesser offense of theft. On appeal, he argues that one of his convictions and sentences for theft should be reversed. We agree.
The record indicates that appellant was originally accused of the robbery of three separate victims. However, when the information was filed, Counts II and III contained identical language charging appellant with the robbery of only one victim, Jose Velasquez. Since there is nothing to distinguish the two counts, and the information was never amended either orally or in writing, appellant has essentially been convicted and sentenced twice for the same offense in violation of his right against double jeopardy. See Miles v. State, 418 So.2d 1070 (Fla. 5th DCA 1982).
We therefore affirm appellant’s conviction and sentence as to Count II. In regard to Count III, we reverse his conviction and vacate his sentence. The robbery conviction in Count IV is affirmed.
THREADGILL and GREEN, JJ., Concur.